Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed December 9, 2020 has been entered.  Claims 4, 7, 9-13, 18-21 are amended.  Currently, claims 1-21 are pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 7-11, 13-14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karunasiri (US PG Pub 2016/0235984) in view of Yakovlev et al. (US PG Pub 2017/0095667).
Regarding claims 1, 9-11, 13-14, 19-20, Karunasiri discloses a cochlear implant system and method, comprising: an external unit 104 configured to receive acoustical sound and process the acoustical sound into a coded audio signal ([0016-0018]), an implantable unit 108 configured to receive the coded audio signal ([0018-0019]), a pulse generating unit configured to generate a first electrical pulse of a first pulse duration and a second electrical pulse of a second pulse duration different from the first pulse duration based on the coded audio signal ([0022], [0041]), an electrode array 112 including a plurality of electrodes, wherein at least one of the plurality of electrodes is configured to receive at least the first electrical pulse and a second electrical pulse ([0022]), a capacitor 410 connected to the at least one of the plurality of electrodes 402 ([0034]), a measurement unit 304 configured to measure, across the connection of the at least one of the plurality of electrodes and capacitor, a first voltage based on the first electrical pulse (“electrical stimulation pulse”) and a second electrode based on the second electrical pulse (“additional electrode stimulation pulse”), and an evaluation unit 302 configured to calculate an impedance difference derived from the measured first and second voltages (“change in impedance” [0041]).  Karunasiri does not expressly disclose calculating a voltage difference between the measured first and second voltages.  However, Yakovlev et al. teaches it is well known in the art to derive impedance via a measured voltage difference ([0225]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Karunasiri calculated a voltage difference between the measured first and second voltages, as Yakovlev et al. teaches this is common in the determination of an impedance measurement.
Regarding claims 2, 7-8, 18, Karunasiri discloses the evaluation unit is further configured to derive at least one type of failure of the at least one of the plurality of electrodes, the capacitor, and the connection of the at least one of the plurality of electrodes and the capacitor (“electrode malfunction”), wherein the derived at least one type of failure is based on the calculated voltage difference ([0030]).  

Claim(s) 4-5, 12, 16, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karunasiri (US PG Pub 2016/0235984) in view of Yakovlev et al. (US PG Pub 2017/0095667) as applied to claims 1-2, 7-11, 13-14, 18-20 above, and further in view of Heathershaw et al. (US PG Pub 2003/0204225).
Regarding claims 3, 15, Karunasiri does not expressly disclose at least one type of failure is indicative of a shorted capacitor, if the calculated voltage difference is zero.  Heathershaw et al. teaches it is known in the art for an associated voltage across a capacitor to be zero if the capacitor is shorted ([0074]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karunasiri to determine a shorted capacitor based on a voltage difference being zero as taught by Heathershaw et al. as it is a known method of determining failure in components, and such a modification would not alter the operation of the device and such a modification would have been reasonably predictable.

Claim(s) 4-5, 12, 16, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karunasiri (US PG Pub 2016/0235984) in view of Yakovlev et al. (US PG Pub 2017/0095667) as applied to claims 1-2, 7-11, 13-14, 18-20 above, and further in view of Kroll et al. (US Pat 7,158,825).
Regarding claim 4, Karunasiri does not expressly disclose wherein the evaluation unit is further configured to derive a capacitance value of the capacitor based on the calculated voltage difference, wherein the derived capacitance value is indicative of at least one type of failure referring to the capacitor.  Kroll et al. teaches it is known in the art to determine a leaky capacitor from voltage differences between current paths (col. 10, lines 34-43).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karunasiri to determine a leaky capacitor based on a voltage difference between current paths as taught by Kroll et al. as it is a known method of determining failure in components, and such a modification would not alter the operation of the device and such a modification would have been reasonably predictable.
Regarding claims 5, 12, 16, 21, Karunasiri in view of Kroll et al. discloses the at least one type of failure referring to the capacitor is indicative of a leaky capacitor, if the derived capacitance value exceeds a predetermined threshold value of a nominal capacitance value of the capacitor (col. 11, lines 43-52).

Claim(s) 6, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karunasiri (US PG Pub 2016/0235984) in view of Yakovlev et al. (US PG Pub 2017/0095667) and Kroll et al. (US Pat 7,158,825) as applied to claims 4-5, 12, 16, 21 above, and further in view of Greenberg et al. (US PG Pub 2012/0185015).
Regarding claims 6 and 17, Karunasiri does not expressly disclose if the derived capacitance value is equal to or below the predetermined threshold value, the evaluation unit is further configured to drive the at least one type of failure of the at least one of the plurality of electrodes and the connection of the at least one of the plurality of electrodes and the capacitor.  Greenberg et al. teaches it is known in the art to examine the capacitance of electrodes and based on this change in capacitance, determining bad electrodes ([0020], [0083]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karunasiri to examine the derived capacitance for an indication of a failed electrode as taught by Greenberg et al. as it is a known method of determining failure in components, and such a modification would not alter the operation of the device and such a modification would have been reasonably predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792